Citation Nr: 1713126	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  06-32 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE


Entitlement to service connection for osteoarthritis of the acetabulum and hip joints (previously characterized as residuals of a bone graft harvested from the left iliac crest, other than the already service-connected surgical scarring).


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to June 2003.

The case is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran's case was remanded to the Agency of Original Jurisdiction (AOJ) in July 2008, January 2011, and February 2015 for further development.

The case has since returned to the Board for further appellate action.

The Board notes that evaluation of scar, left iliac crest is not on appeal.  The RO listed this issue in the November 2016 supplemental statement of the case (SSOC) in error.  The November 2016 rating decision granted a 10 percent rating, and the Veteran has not filed a notice of disagreement with that rating decision.  Accordingly, this issue is not in appellate status.

As will be discussed below, the Board is granting service connection for osteoarthritis of the acetabulum and the hip joints.


FINDING OF FACT

The most competent and probative medical evidence of record establishes that the Veteran has a current diagnosis of osteoarthritis of the acetabulum and the hip joints, which began while she was in active service.





CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, service connection for osteoarthritis of the acetabulum and the hip joints is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to Service Connection

Legal Criteria and Analysis
 
The Veteran filed a claim for chronic hip pain due to removal of a portion of bone from her iliac crest.  As noted in her December 2004 claim and May 2006 notice of disagreement, the Veteran underwent cervical spine surgery in service in February 2003.  During this procedure, a bone graft was harvested from the left iliac crest.  The Veteran contends that she has had pain and limitation of function of the left hip since undergoing this procedure.  

After considering the Veteran's contentions and the evidence of record, the Board finds that the issue of entitlement to service connection for osteoarthritis of the acetabulum and hip joints is reasonably raised by the relevant evidence, and more accurately characterizes the Veteran's claim.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (stating that VA give a sympathetic reading to a pro se Veteran's filings by "determin[ing] all potential claims raised by the relevant evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled as a claim [for a particular benefit]"); see also Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that "the Board is required to adjudicate all issues reasonably raised by a liberal reading . . . of all documents and oral testimony in the record prior to the Board's decision").  The issue has accordingly been recharacterized as reflected on the title page.
A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110, 1131(West 2015); 38 C.F.R. § 3.303(a) (2016).

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Board finds the first element under Shedden, a present disability, has been met.  The Veteran was afforded a VA examination in July 2016 to evaluate her bone graft complications.  The examiner diagnosed mild bilateral acetabular/hip osteoarthritis. 

The Board finds the second and third elements under Shedden, an in-service incurrence and a causal relationship between the present disability and an in-service incurrence, have been met.  The July 2016 VA examiner opined that it is as likely as not that the Veteran had hip pain as early as 1997, while on active duty, since bilateral x-rays were ordered at that time.  The examiner reasoned that given the natural progress of osteoarthritis and positive x-ray findings of it in 2009, it is not unreasonable to assume such changes occurred as early as 1997.  The Board observes that the Veteran had x-rays of her hips in March 1997 following complaints of right hip pain.  The Board finds the examiner's opinion probative and persuasive as it is based on review of the relevant evidence of record, and is supported by a rationale.
When the totality of evidence supports a Veteran's claim or is in relative equipoise, the Veteran prevails on her claim.  See Gilbert, 1 Vet. App. at 49.  Having resolved any doubt in favor of the Veteran, the Board concludes that service connection for osteoarthritis of the acetabulum and the hip joints is warranted.


ORDER

Entitlement to service connection for osteoarthritis of the acetabulum and the hip joints is granted.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


